Citation Nr: 9915578
Decision Date: 06/04/99	Archive Date: 08/06/99

DOCKET NO.   98-00 189             DATE JUN 04, 1999

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Fargo, North Dakota

THE ISSUES

1. Entitlement to service connection for numbness and fatigue of
the extremities, to include as due to an undiagnosed illness.

2. Entitlement to service connection for arthralgias and myalgias,
to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

W.L. Puchnick, Associate Counsel 

INTRODUCTION

The veteran served on active duty from December 1990 to June 1991,
including service in the Southwestern Asia theater of operations
during the Persian Gulf War, from January to May of 199 1.

This case is currently before the Board of Veterans' Appeals (BVA
or Board) on appeal from a September 1997 rating decision by the
Fargo, North Dakota, Regional Office (RO) of the Department of
Veterans Affairs (VA), which continued a noncompensable disability
evaluation for warts of the hands, thighs, and left calf. Said
rating decision also denied entitlement to service connection for
astigmatism, hearing loss (to include as due to an undiagnosed
illness), low back disability (to include as due to an undiagnosed
illness), left knee disability (to include as due to an undiagnosed
illness), numbness of the extremities (to include as due to an
undiagnosed illness), syncope (to include as due to an undiagnosed
illness), and arthralgias and myalgias (to include as due to an
undiagnosed illness). The veteran filed a notice of disagreement
(NOD) as to the last three issues in October 1997. The statement of
the case (SOC) was issued in November 1997, and the veteran's
substantive appeal was received in December 1997. The veteran
testified at a personal hearing in January 1998.

During his January 1998 hearing, the veteran withdrew his claim of
entitlement to service connection for syncope, to include as due to
an undiagnosed illness. Therefore, that claim is not in appellate
status at this time.

2 -

FINDINGS OF FACT

1. The veteran had active military service in the Southwest Asia
theater of operations during the Persian Gulf War.

2. The veteran suffers from intermittent paresthesias and fatigue
of the arms and legs which are perceptible to an examining
physician and which cannot be attributed to a known diagnosis.

3. There is no medical evidence of record of a disability
manifested by arthralgias and myalgias, which is related to the
veteran's period of active military service, nor is there any
objective evidence perceptible to an examining physician, or other
verifiable non-medical indicators, which show that the veteran
currently suffers from arthralgias and myalgias, which cannot be
attributed to a known diagnosis, and which became manifest to a
degree of 1 0 percent or more after service separation.

CONCLUSIONS OF LAW

1. A disability manifested by numbness and fatigue of the
extremities due to an undiagnosed illness was incurred in the
veteran's period of active military service. 38 U.S.C.A. 1110,
1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 3.303, 3.317 (1998).

2. A disability manifested by arthralgias and myalgias, to include
as due to an undiagnosed illness, was not incurred in or aggravated
by the veteran's period of active military service. 38 U.S.C.A.
1110, 1117, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 3.303, 3.317
(1998).

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board finds the veteran's service connection
claims to be well-grounded. 38 U.S.C.A. 5107(a). In this regard,
the record shows that the veteran had active military service in
the Southwest Asia theater of operations during the Persian Gulf
War. Accordingly, the provisions of 38 U.S.C.A. 1117 regarding
chronic disability due to undiagnosed illness apply. The veteran's
qualifying military service, his reported complaints, and the
unique nature of the statutory and regulatory provisions regarding
disability due to undiagnosed illnesses render the veteran's claims
plausible. With regard to these particular claims, the Board finds
that the evidence of record allows for equitable resolution of the
claims and that the duty to assist the veteran has been met. 38
U.S.C.A. 5107(a).

Generally, service connection may be granted for a disability
resulting from disease or injury incurred in or aggravated by
service. 38 U.S.C.A. 1110; 38 C.F.R. 3.303 (a). In addition, if a
condition noted during service is not shown to be chronic, then
generally a continuity of symptomatology after service is required
for service connection. 38 C.F.R. 3.303(b). Service connection may
also be granted for any disease diagnosed after discharge, when all
the evidence, including that pertinent to service, establishes that
the disease was incurred in service. 38 C.F.R. 3.303(d).

In addition to the above-referenced laws and regulations, 38
U.S.C.A. 1117 provides for service connection in cases where a
veteran suffers from chronic disability resulting from an
undiagnosed illness which became manifest during service on active
duty in the Armed Forces in the Southwest Asia theater of
operations during the Persian Gulf War, or that becomes manifest to
a degree of 10 percent or more between the end of such service and
December 31, 2001.

38 C.F.R. 3.317(a) further provides that VA shall pay compensation
to a Persian Gulf veteran who "exhibits objective indications of
chronic disability" (manifested by certain signs or symptoms),
which, by history, physical examination and

- 4 -

laboratory tests cannot be attributed to any known clinical
diagnosis. Id.; see also 38 U.S.C.A. 1117. Signs or symptoms which
may be manifestations of undiagnosed illnesses include fatigue,
joint pain, neurologic signs or symptoms, and neuropsychological
signs or symptoms. 38 C.F.R. 3.317(b). "Objective indications"
include both objective evidence perceptible to an examining
physician and other, non-medical indicators that are capable of
independent verification. 38 C.F.R. 3.317(a)(2).

The VA Office of the General Counsel (whose opinions are binding on
the Board, see 38 U.S.C.A. 7104(c) (West 1991); 38 C.F.R, 19.5
(1998)), has determined that lay evidence may be sufficient to
establish the manifestation of one or more signs or symptoms of an
undiagnosed illness or the objective indications of chronic
disability if the claimed signs or symptoms, or the claimed
indications, are of a type which ordinarily would be susceptible to
identification by lay persons. See VAOPGCPREC 4-99 (O.G.C. Prec. 4-
99) (May 3,1999).

The veteran contends that he currently suffers from disorders
manifested by arthralgias and myalgias, as well as numbness of the
extremities, as due to his active military service, particularly
the time he spent in the Southwest Asia theater of operations
during the Persian Gulf War.

The Board initially notes that there are no medical diagnoses of
any disabilities manifested by arthralgias and myalgias, or
numbness of the extremities. Therefore, in view of the special
provisions of 38 C.F.R. 3.317, the Board must now consider whether
there is objective evidence perceptible to an examining physician,
or other non-medical indicators which are capable of independent
verification, which document the claimed symptomatology.

Review of available service medical records, particularly those
from the veteran's service during the Persian Gulf War (to include
his March 1991 separation examination) shows that they are negative
for the claimed disorders. However, based on the post-service
medical evidence of record, discussed more fully below, the Board
finds that the preponderance of the evidence supports entitlement
to

- 5 -

service connection for numbness of the extremities, due to an
undiagnosed illness, although the preponderance of the evidence is
against the veteran's claim for service connection for arthralgias
and myalgias, to include as due to an undiagnosed illness.

An April 1996 VA clinical record shows complaints of numbness and
tingling in the extremities.

In May 1996, the veteran filed his claim of entitlement to service
connection for arthralgias and myalgias, to include as due to an
undiagnosed illness. His claim of entitlement to service connection
for numbness of the extremities, to include as due to an
undiagnosed illness, was received in August 1996.

During a VA general medical examination dated in November 1996, the
veteran complained of recurrent numbness in the arms and legs.
There was no muscle or joint tenderness, edema, effusion,
deformity, or discoloration noted. He reported that he was exposed
to heavy smoke in Saudi Arabia and south of the border of Kuwait,
and that he used insect repellant on a regular basis.

The record contains multiple lay statements from the veteran's wife
and various colleagues, received from March 1997 to January 1998.
These describe exposure to environmental hazards (sewer gas, flies,
smoke from oil well fires, soot, urine, and feces) during the
veterans service in the Persian Gulf War. The statement from the
veteran's wife noted complaints by the veteran of numbness and
tingling in the arms and legs following exercise. Lay statements
from comrades R.H. and T.J.S. noted that the veteran complained of
numbness and tingling in his legs following physical training.

A statement from private physician Darwin K. Lange, M.D., dated in
December 1997, noted that the veteran presented for treatment in
March 1996, complaining of discomfort in both legs, mainly a
feeling of numbness. Dr. Lange stated that "there is no obvious
explanation for the numbness that he was having at that time." He
also stated that "I have nothing that would indicate whether or not
these

- 6 -

symptoms were or were not related to Saudi Arabia and any other
exposure that this might entail."

During his January 1998 hearing at the RO, the veteran testified
that since returning from active service in the Persian Gulf War,
he suffered from numbness and pain in the extremities, and that the
symptoms had gotten worse from 1991 or 1992 until the present time.
The veteran testified that he noticed the worsening while taking
his physical training (PT) tests, performed for service in the
North Dakota Army National Guard.

The veteran presented for VA fibromyalgia examination in March 1998
with complaints of paresthesias in the arms and legs. He reported
that his arms and legs would go numb, perhaps most consistently
without exercise, but at other times as well. Physical examination
showed that 0 of 18 points were trigger or tender points, and that
muscle strength in involved areas was normal. The diagnosis was
that no fibromyalgia was found. The examiner commented that the
veteran's signs, physical examination, and history were classic for
obstructive sleep apnea (OSA), and that sleep studies would be
scheduled. He added that the "paresthesias, intermittent, are
clearly unexplained illnesses, no one has come up with an
explanation despite intensive evaluation. OSA will not explain the
paresthesias, even if present." (Emphasis in original).

During VA neurological evaluation in March 1998, the veteran
complained of progressively intense hand and proximal leg
paresthesias since 1991 or 1992. The impression was that the
disorder was peripheral, not involving the central nervous system.
The examiner did not feel that it qualified as a traditional
neurologic disorder. He suspected that alteration of blood flow
secondarily caused paresthesia, owing to complaints of erythema. He
concluded "I do not understand what factors may be causing this."

The veteran reported several years of intermittent upper and lower
extremity paresthesias during VA nerve conduction velocity
examination in April 1998. The examiner concluded that there were
no electrodiagnostic abnormalities to account

- 7 -

for the veteran's symptoms, and there was no evidence of
demyelinating neuropathy.

In April 1998, the veteran was afforded a VA fee-basis
polysomnogram (PSG) report. The test was essentially within normal
limits. Occasional mild hypopneas were noted with some mild sleep
fragmentation. Other significant abnormalities were not noted.

After reviewing the medical evidence, the veteran's statements, and
lay statements submitted in support of his claim, the Board
believes that the record contains objective evidence perceptible to
an examining physician that the veteran suffers from numbness and
fatigue in the extremities which cannot be attributed to a known
diagnosis. Specifically, the Board would point to the March 1998 VA
fibromyalgia examination, which termed the veteran's intermittent
paresthesias in the arms and legs as "clearly unexplained
illnesses" and the March 1998 VA neurological evaluation, during
which the examiner stated that "I do not understand what factors
may be causing" hand and proximal leg paresthesias. Also, Dr. Lange
stated in December 1997 that he was unable to explain the veteran's
feeling of numbness of the legs. Resolving all reasonable doubt in
the veteran's favor, the Board believes' that the requirements for
a grant of service connection under 38 U.S.C.A. 11 17 and 38 C.F.R.
3.317(a)(1)(i) for a disability manifested by numbness and fatigue
of the extremities due to an undiagnosed illness have been met.

However, upon review of the evidence of record, and weighing the
positive and negative evidence, the Board believes that the
preponderance of the evidence is against the veteran's claim of
entitlement to service connection for arthralgias and myalgias, to
include as due to an undiagnosed illness. There is simply no
medical evidence of record of a disability manifested by
arthralgias and myalgias related to the veteran's active duty
service. Nor is there any objective evidence perceptible to an
examining physician, or other verifiable non-medical indicators,
which show that the veteran currently suffers from arthralgias and
myalgias, which cannot be attributed to a known diagnosis, and
which became manifest to a degree of 10 percent or more after
service separation. Indeed, the veteran's complaints of

8 -

arthralgias and myalgias have not been clinically verified. It
follows that the clinical and lay evidence does not therefore
persuasively show that arthralgias and myalgias exist to the
necessary degree to meet the criteria of 38 C.F.R. 3.317. The
evidence of record, to include the veteran's testimony, shows that
the bulk of his complaints concerning his extremities concern
paresthesias and numbness, which have been taken into account in
the grant of service connection for numbness and fatigue of the
extremities as due to an undiagnosed illness.

The Board does not dispute the veracity of the statements made by
the veteran, his spouse, or his fellow servicemen. However, in the
absence of at least some degree of corroborating medical findings,
the Board concludes that the preponderance of the evidence is
against a finding that the veteran manifested arthralgias and
myalgias, to include as due to an undiagnosed illness. See 38
U.S.C.A. 1117; 38 C.F.R. 3.303, 3.317(a)(1)(i). As the evidence is
not in equipoise, the benefit of the doubt rule is not for
application under 38 U.S.C.A. 5107 and 38 C.F.R. 3.102 (1998).

ORDER

Entitlement to service connection for a disability manifested by
numbness of the extremities due to an undiagnosed illness is
warranted. To this extent, the appeal is granted.

Entitlement to service connection for a disability manifested by
arthralgias and myalgias, to include as due to an undiagnosed
illness, is not warranted. To this extent, the appeal is denied.

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

- 9 -


